Citation Nr: 1602119	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  06-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

These matters come before the Board of Veterans' Appeals  (Board) from November 2006 and March 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In these decisions, the RO denied entitlement to a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis and denied entitlement to a TDIU.

In September 2008, the Board denied the claims for a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis and for a TDIU.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In August 2009, the Court set aside the Board's September 2008 decision, in part, and remanded the case for readjudication in compliance with directives specified in a July 2009 Joint Motion filed by counsel for the Veteran and VA.  The Joint Motion did not pertain to the Board's denial of a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis.

The Board remanded the issue of entitlement to a TDIU in October 2009 for further development.

The Veteran testified before the undersigned at a November 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file. 

In September 2011, the Board remanded the issues of entitlement to a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis and entitlement to a TDIU for further development.

The Board denied claims for a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis and for a TDIU by way of a January 2014 decision.

In an April 2015 Memorandum Decision, the Court set aside the Board's January 2014 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The Board notes that the file contains development on the matter of entitlement to eligibility for an annual clothing allowance and that the Veteran's representative submitted an October 2014 statement in lieu of VA Form 9 in response to a statement of the case which was reportedly issued in September 2014 and which addresses the clothing allowance issue.  The documents pertaining to this appeal (including the September 2014 statement of the case) are not currently included among the Veteran's paperless records in the VBMS and Virtual VA systems and the issue of entitlement to eligibility for an annual clothing allowance has not been certified to the Board for appellate review.  Hence, this issue is not currently before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2008, the Board denied the claim for a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis; a notice of appeal (NOA) with respect to the September 2008 decision was received by the Court on October 21, 2008.  

2.  In March 2009, the RO denied a claim for a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis; this issue was simultaneously on appeal at the Court at the time of the March 2009 decision.

3.  The March 2009 decision (from which the current appeal originates) is invalid as the RO did not have jurisdiction over the issue of entitlement to a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis at the time of the decision.


CONCLUSION OF LAW

The criteria for dismissal of an appeal by the Board, as to the issue of entitlement to a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis, have been met.  38 U.S.C.A. § 7105  (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In this case, the Board denied a claim for a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis by way of a September 2008 decision.  The Veteran submitted a timely NOA with respect to the September 2008 decision and this NOA was received by the Court on October 21, 2008.  While the claim for an increased rating for bilateral pes planus with Achilles and posterior tibial tendonitis was pending at the Court, the Veteran submitted a claim for an increased rating for the same disability to the RO (see the October 2008 VA Form 21-4138 which was received by VA on October 31, 2008).  The RO adjudicated and denied this claim by way of the March 2009 rating decision.  This issue is currently before the Board because the Veteran submitted a timely notice of disagreement with the March 2009 decision in April 2009, a statement of the case was issued in October 2009, and a timely substantive appeal was received in November 2009.  

Regardless, the Board finds that the RO did not have jurisdiction to adjudicate the issue of entitlement to an increased rating for bilateral pes planus with Achilles and posterior tibial tendonitis in the March 2009 decision because that claim was simultaneously pending at the Court.  The law is clear that the Court has exclusive jurisdiction to review decisions of the Board.  See 38 U.S.C.A. § 7252(a) (West 2014).  The statute states: "The Secretary may not seek review of any such decision."  As the Veteran and his representative re-filed the same exact claim (i.e., entitlement to an increased rating for bilateral pes planus with Achilles and posterior tibial tendonitis) while that issue was pending at the Court, the Board finds that the March 2009 rating decision is invalid.  

The Board also notes that the Court partially set aside the Board's September 2008 decision in August 2009 and remanded the case for readjudication in compliance with directives specified in the July 2009 Joint Motion.  The Joint Motion, however, did not pertain to the Board's September 2008 denial of a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis because the parties to the Joint Motion did not contest this denial.

In light of the fact that the March 2009 rating decision is invalid and that the current appeal pertaining to the issue of entitlement to an increased rating for bilateral pes planus with Achilles and posterior tibial tendonitis originates from that decision, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and the appeal is dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis is dismissed.


REMAND

The Veteran contends that he is unable to secure and follow any substantially gainful employment due to his service-connected bilateral pes planus with Achilles and posterior tibial tendonitis.  VA examinations were conducted in March and April 2012 to assess the impact of the Veteran's service-connected foot disability on his employability.  The physician who conducted the examinations opined that the service-connected foot disability did not prevent the Veteran from securing and maintaining gainful employment.  He reasoned that the Veteran would be restricted from prolonged walking and long standing, but that he would be able to perform sedentary work.  

The Veteran subsequently submitted an "Individual Unemployability Assessment" dated in August 2015 from C. Barchi, M.Ed., CDMS.  The vocational specialist opined that the Veteran was unable to secure or follow any substantially gainful occupation due solely to his service-connected bilateral foot disability and that his continuing self-employment was not gainful and was equivalent to "sheltered work."

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381(2013).  The Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability, and which addresses the conflicting opinions as to whether he is unable to secure and follow substantially gainful employment due solely to his service-connected disabilities.

Also, the Veteran's ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the schedular ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  In light of the evidence of record, the Board finds that referral for consideration of entitlement to a TDIU on an extraschedular basis is warranted.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the most recent employer identified on a July 2015 "Veteran's Application for Increased Compensation Based on Unemployability" form (i.e., P.P.C.) return a completed VA Form 21-4192 ("Request for Employment Information in Connection with a Claim for Disability Benefits" form) which includes information as to the Veteran's earnings.

2.  Contact the Veteran and ask that he provide any additional information and evidence to establish that his employment in pest control is other than substantially gainful employment, to include the submission of Internal Revenue Service (IRS) W-2 Forms, tax returns, and/or pay stubs. 

3.  Obtain and associate with the file all records of the Veteran's treatment at the Central Arkansas Veterans Healthcare System dated from June 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any additional information pertaining to the Veteran's employment and earnings, schedule him for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (bilateral pes planus with Achilles and posterior tibial tendonitis; and a recurrent sebaceous cyst on the back of the neck) on his ordinary activities, to include his employability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.
The examiner shall specifically answer all of the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (bilateral pes planus with Achilles and posterior tibial tendonitis; and a recurrent sebaceous cyst on the back of the neck) would, in combination or individually and without regard to his age and any non-service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

In formulating the above opinions, the examiner must acknowledge and comment on the April 2009 and August 2015 "Individual Unemployability Assessments" from vocational specialist C. Barchi and the contentions that the Veteran's current employment is sheltered and not gainful.

The examiner must provide reasons for each opinion given.

5.  Thereafter, the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

6.  After conducting any additional indicated development, readjudicate the issue of entitlement a TDIU.  If the benefit sought as to this issue remains denied, issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The  Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


